 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BNOTICE TO ALL MEMBERS OF AUTOMOTIVE WORKERS & WAREHOUSEMEN, LOCALNo. 881, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICAPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT cause, or attempt to cause, Victor F. Whittlesea, d/b/a Whit-tiesea Blue Cab Company, or any other employer, except in accordance withSection 8(a)(3) of the said Act, to lay off, or otherwise deny employment to,or in any other manner discriminate against any employee in regard to his hire,tenure of employment, or any term or condition of employment.WE WILL NOT in any like or related manner restrain or coerce employees ofVictor F.Whittlesea, d/b/aWhittlesea Blue Cab Company, or any otheremployer, in the exercise of any of the rights guaranteed employees by Section7 of the said Act.WE WILL jointly and severally with Victor F. Whittlesea, d/b/a WhittleseaBlue Cab Company reimburse Warden Hazlett Shuman for any loss of pay hesuffered as the result of discrimination against him.We have no objection to the continued employment of Warden Hazlett Shu-man by Victor F. Whittlesea, d/b/a Whittlesea Blue Cab Company.AUTOMOTIVE WORKERS & WAREHOUSEMEN, LOCAL No. 881,INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUF-FEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Ifmembers have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 215 WestSeventh Street, Los Angeles, California, Telephone 688-5540.Local41, International Brotherhood of ElectricalWorkers, AFL-CIOIandNew YorkTelephone Company 2andCommunicationsWorkersof America,AFL-CIO,and ItsLocal 1122.3Case 3-CD-162.December 14. 1,966DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, pursuant to charges filed under Section8(b) (4) (D) of the Act. A hearing was held before Hearing OfficerJeremy V. Cohen on June 30 and July 1, 1966. All parties appearedat the hearing and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to adduce evidence bearingupon the issues. The rulings of the Hearing Officer made at the hear-ing are free from prejudicial error and are hereby affirmed. Briefswere filed by all the parties and have been duly considered.IHereinafter sometimes referred to as TI3EW.2 Hereinafter sometimes referred to as Telco.3Hereinafter sometimes referredto as CWA.162 NLRB No. 16. LOCAL 41, ELECTRICAL WORKERS115Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].Upon the entire record in this case, the Board makes the followingfindings :I.THE EDIPLOYERTelco is a New York corporation engaged in the business of pro-viding and installing local and long distance communications andrelated services as part of a nationwide telephone system. During theyear 1965, which period is representative of its annual operations,Telco derived gross revenues in excess of $1 million for its communi-cation services between points within the State of New York andpoints in other States. The parties stipulated, and we find, that Telcois an employer engaged in commerce within the meaning of the Act,and it will effectuate the policies of the Act to assert jurisdictionherein.The parties further stipulated that Buffalo Motel Corporation,Edward J. Fuhrmann & Co., Inc., and Industrial Power and Light-ing Corporation, all described more fully below, together with Telco,constitute, individually and collectively, employers engaged in com-merce and in industries affecting commerce within the meaning ofSections 2(6) and (7) and 8 (b) (4) (D) of the Act.H. THE LABOR ORGANIZATIONSThe parties also stipulated, and we find, that IBEW, CWVA, andtheir respective locals named above, are labor organizations withinthe meaning of the Act.III.THE DISPUTEA. Statement of factsThe dispute herein involves work prerequisite to establishingtelephone service under certain conditions. The disputed work is theplacing or "pulling" of inside telephone cable or wire through con-duit from the building distribution terminal or PBX frame to loca-tions within buildings, if such buildings are serviced from a centraloffice located in the city of Buffalo; if the building is new; and if thewire or cable is placed in conduit; and only if one of the followingconditions also exists : (1) the cable exceeds 300 feet in length, or(2) the building is more than four stories high, or (3) more than 35telephone stations are to be initially installed.About 1930, an oral agreement called the "status quo agreement"was entered into between IBEW and Telco, by the terms of whichwire-pulling work in the circumstances set forth above was assigned 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDto contractors whose employees were members of IBEW. From thattime until the instant dispute, the agreement has provided the basisfor a consistent pattern of such assignments, while identical workunder all other circumstances was performed by Telco's own employ-ees represented more recently by CWA, and previously by a predeces-sor of CWA. The identical work thus performed by Telco's own,CWA-represented, employees constitutes 96 to 97 percent of suchwork in the Company's Buffalo area and all of the work throughoutthe remainder of New York State outside of New York City. IBEWhas never represented Telco employees.All parties agree that the "status quo agreement" calls for subcon-tracting of the work in dispute to contractors who would assign suchwork to employees represented by the Respondent. The parties fur-ther agree that Telco has acted in conformity with the "status quoagreement" from its inception until the present dispute. The instantdispute began when Telco assigned the work to its own employeesrepresented by CWA in conformity with the general practice in casesnot covered by the "status quo agreement," in conformity withchanges in assignment elsewhere in the State of New York in analo-gous situations, and because of claimed economic advantages. Thisassignment of work occurred in April 1966 in connection with theconstruction of a motel, referred to as a Holiday Inn, of whichBuffalo Motel Corporation is the lessee and operator. FuhrmannCo., Inc., was the general contractor constructing the motel, andIndustrial Power and Lighting Corporation, whose employees arerepresented by the Respondent, IBEW, was engaged by Fuhrmannto perform the electrical contracting.Telco and CAVA allege that on April 18, 1966, the first day thatTelco employees began to perform the disputed work, Schlemmer,an IBEW agent. threatened Carrmpofelice, Fuhrmann's job superin-tendent, that the Respondent would picket the jobsite if Respondent'smembers were not assigned the disputed work. This threat was madein the presence of Wittman, a foreman employed by Industrial, andFoley, an employee of Industrial and Respondent's job steward.Telco"s employees were thereupon removed from the project. Schlem-mer allegedly repeated his threats to Kelly, Telco's district plantsuperintendent., and Blum, manager of the motel, on April 19 and26.Telco employees returned to the jobsite about May 9, after theinstant charge had been filed, and completed the project.B. Contentions of the partiesWhile not contesting the above allegations made by Telco andCWA, the Respondent contends that the evidence is insufficient toshow that it has violated Section 8(b) (4) (D) of the Act. The LOCAL X11, ELECTRICAL WORKERS117Respondent further contends that, if the notice of hearing is notquashed, the disputed work should be assigned to contractors employ-ing its members. It relies primarily on the "status quo agreement"and the resultant practice of assigning such work to individuals itrepresents, and claims that various other factors favor assigning thework to employees represented by it.Telco and CWA, on the other hand, contend that the "status quoagreement" was entered into because of IBEW coercion, and that itis obsolete in that it reflects conditions no longer present. They fur-ther contend that an assignment to IBEW-represented employeeswould fly in the face of the more general practice reflected in theBuffalo area and in the industry more generally. They also main-tain that utilization of Telco's own employees represented by CWAismore efficient and less costly; that such employees are better ableto perform the work because of their ability to integrate the disputedfunction into the entire work load which they can simultaneouslyperform; that theMA-represented employees of Telco can workwith less supervision because of their familiarity with the symbolsand diagrams used by Telco; and, finally, that the work in disputeismore commensurate with the training and abilities of such employ-ees than with those of the more highly skilled employees representedby IBEW.C. Applicability of the statuteThe Board must be satisfied that there is reasonable cause tobelieve that Section 8(b) (4) (D) of the Act was violated before itmay proceed with a determination of dispute pursuant to Section10 (k) of the Act. The record reveals that Schlemmer, an agent of theRespondent, threatened to picket the Holiday Inn Motel construc-tionproject if Telco'sC«WAemployees continued to performthe work :in issue and if such work was not assigned to IBMV-represented employees. We find that there is .reasonable cause to believe,that Section 8(b) (4) (D) has been violated, and that the dispute isproperly before the Board for determination under Section 10(k)of the Act.D. illerrits o l the disputeThe work in dispute, the pulling of wire through conduit underthe circumstances enumerated above, involves a minimum of skill andtraining. It involves at most, and then only on occasion, the use ofa "fish wire" which is inserted into the conduit to draw the wire orcable through the conduit. The wire or cable which is pulled is notconnected to any power source,, and both that connection and allother electrical work on the system is performed by Telco installersrepresented by CWA. The work in issue is called "bull work," aterm apparently reserved within the industry for the most unskilled 11SDECISIONS OF NATIONAL LABOR RELATIONS BOARDtasks.Telco's installers, who are not required to be more than highschool graduates, are expected to be able to perform this functionafter a few hours on the job.As noted above, the parties stipulated that, since about 1930, therehas been a practice of assigning such pulling of cable or wire throughconduits to contractors employing IBEW members, only if the build-ing is serviced from a central office located within the city of Buffalo;andonly if the building is new;andonly if the wire or cable isplaced in conduit;andonly if one of the following conditions exists:(1) the cable exceeds 300 feet in length,or (2)the building is morethan 4 stories high, or (3) more than 35 telephone stations are to beinitially installed.Under all other circumstances, Telco installers(and, it appears, linemen) represented by CtiWTA perform the identi-cal functions.As has been stated, Telco's past practice under the "status quoagreement" would call for the assignment of the disputed work toIBEW contractors. As the Company's past practice is one of thefactors which we consider in making a determination under Section10(k), such practice would favor the contentions of IBEW herein.In weighing the significance of this factor, however, we note that,pursuant to the "status quo agreement," only 3 to 4 percent of wire-pulling work has been assigned to contractors employing IBEWmembers in buildings serviced by the six central offices located withinthe city of Buffalo. The remaining 96 to 97 percent of such work fallsoutside the special conditions of the "status quo agreement" and is,by practice, assigned to CWA-represented Telco employees. More-over, all wire-pulling work serviced by the 74 central offices outsidethe city of Buffalo, but in the same company area, is performed bysuch Telco employees. It further appears from the record that allsuch work performed throughout upstate New York and on LongIsland is performed by Telco employees represented by CWA.Not only is the practice whereby Telco awarded work to contrac-tors employing members of IBEW a narrow exception to its generalpractice of awarding work to its own employees represented byCWA, but the factors governing that exception relate, not to thenature of the work being performed or other factors normally givenweight by the Board, but to the general character of the constructioninvolved. In the circumstances of this case, we shall not give control-ling --eight to that practice.4As stated above, the work in dispute is simple in nature andrequires little skill or experience. Indeed, to require Telco to utilize*Local 25, International Brotherhood of Electrical Workers,AFL-CIO (DTew York Tele-phone Company),152 NLRB 723,at 729,footnote 10. LOCAL 41, ELECTRICAL WORKERS119the services of journeymen electricians to perform such servicesappears to represent an obvious misapplication of skills.5 Further-more, when the work is assigned to independent contractors, both anIBEW-represented crew is required to perform the pulling functionand a separate crew of Telco employees to perform the integratedtasks of extending the wire in exposed state and making all connec-tions to the power source at one end and to the instruments them-seh-es at the other.When the pulling work in dispute is performedby CWA-represented installers, on the other hand, all functions areperformed by one crew as they became necessary in a continuousoperation. It is also undisputed that, due to Telco's use of specialsymbols and diagrams which are known by its installers, a Telcoforeman is required to be present with IBEW-represented crews inorder to explain the meaning of the symbols and diagrams. Finally,the Company asserts, without contradiction, that its existing forceof installers is able to absorb the disputed work on all contemplatedprojects without requiring either new hires or overtime. For all thesereasons,we find that assignment of the disputed work to Telcoemployees results in greater efficiency and economy than would theutilization of electricians for that purpose.6In 1961, and again in 1964, the Board certified CWA as collective-bargaining representative of all Telco plant employees. The currentcollective-bargaining agreement between these parties covers all suchemployees, including installers (and linemen)who have beenassigned the disputed work by Telco. IBEW has no agreement withTelco, but does have an agreement with the Buffalo Chapter of theNational Electrical Contractors Association (NECA), which is silentconcerning the type of work in dispute herein. We find, therefore,that Telco's assignment of the work is consistent with the Boardcertification of CWA as representative of Telco's employees andwith Telco's collective-bargaining agreement with CWA. We furtherfind that such assignment is not inconsistent with the NECA-IBEWcontract.Weighing the factors relied upon by Telco and CWA on the onehand against those cited by IBEW on the other, we conclude thatthe former outweigh the latter. As Telco uses its own employees toperform such work throughout most of New York State, as Telcohas now assigned such work to its own employees in the area coveredby the instant proceeding, as the performance of such work by Telco6We note in this regard that the record reveals the rate of pay for IBEW-representedemployees is substantially higher than that paid to employees represented by CWA.Work of the type in issue has comprised less than a thousand hours a year for the lastseveral years, and the increasing use of exposed wire in place of conduit will require evenless such work in the future.Thus the potential loss of work for electricians representedby IBEW is minimal in nature. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees is more efficient and economical than utilization of electri-cians, as Telco employees are sufficiently skilled to perform the work,and as the assignment is consistent with the Board certification andwith the terms of the collective-bargainng agreement between Telcoand CWA, we shall determine the dispute in favor of Telco employ-ees represented by CWA. In making this determination, we areawarding the controverted work to Telco employees represented byCWA, and not to CWA or its members.Accordingly we find that IBEW was not, and is not, entitled bymeans proscribed by Section 8(b) (4) (D) of the Act to force orrequire Telco to assign the disputed work to its members, rather thanto Telco employees represented by CWA.7Upon the basis of the foregoing and the entire record in the case,and pursuant to Section 10(k) of the Act, the Board makes thefollowing :DETERMINATION OF DISPUTEA. Employees of the New York Telephone Company, currentlyrepresented by Local 1122, Communications Workers of America,AFL-CIO, are entitled to perform the following work :Placing or "pulling" of inside telephone cable or wire throughconduit from the building distribution terminal or PBX frame tolocations within buildings where such buildings are serviced from acentral office located in the city of Buffalo, if the building is new;the wire or cable is placed in conduit; and one of the following con-ditions also exists: (1) the cable exceeds 300 feet in length, or (2) thebuilding is more than 4 stories high, or (3) more than 35 telephonestations,are to be initially installed.B. Local 41, International Brotherhood of ElectricalWorkers,AFL-CIO, is not entitled by means proscribed by Section 8 (b) (4) (D)of the Act, to force or require the New York Telephone Company to,assign the above-described work to electricians who are currently rep-resented by Local 41, International Brotherhood of Electrical Workers,AFL-CIO.C.Within 10 days from the date of this Decision and Determina-tion of Dispute, Local 41, International Brotherhood of ElectricalWorkers, AFL-CIO, shall notify the Regional Director for Region3, in writing, whether or not it will refrain from forcing or requir-ing New York Telephone Company to assign the work in dispute toitsmembers, rather than to employees of New York Telephone Com-pany represented by Local 1122, Communications Workers of Amer-ica,AFL-CIO.7Local 25,International Brotherhood of Electrical Workers,AFL-CIO,footnote4, supra;CommunicationsWorkers of America, Local 1104,AFL-CIO (Bond ElectricCompany),146 NLRB 388. GERBER PRODUCTSCO.121MEMBER FANNING,dissenting :For the reasons set forth in my dissenting opinion inLocal 25,International Brotherhood of ElectricalWorkers, AFL-CIO (NewYork Telephone Company),152 NLRB 723, I would award the workin question to electricians who are employed by independent electri-cal contractors and represented by the IBEW.Gerber Products CompanyandLodge 260,International Associa-tion of Machinists and Aerospace Workers, AFL-CIO, Peti-tioner.Case 26-RC-2749.December 14,1966DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, as amended, a hearing was held before HearingOfficer Edward E. Carrol. The Hearing Officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed. TheEmployer filed a brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act and it will effectuate the purposes of the Act to assert juris-diction herein.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSections 9(c) (1) and 2(6) and (7) of the Act.4.The Employer is engaged in a cooking and canning operationin Fort Smith, Arkansas. Petitioner seeks to represent a unit com-prised of all maintenance employees excluding office clerical employ-ees,professional employees, guards, watchmen, and supervisors.Employer contends that the smallest unit which the Board may findappropriate consists of all production and maintenance employees.There is no history of collective bargaining at the Fort Smith plant.''In 1964 the Food Handlers Local No. 425, affiliated with Amalgamated Meat Cuttersand Butcher Workmen of North America, AFL-CIO, petitioned for a separate unit ofwarehouse employees at the Fort Smith plant.The RegionalDirectorin a decision datedMarch 6, 1964,found a separate warehouse unit to be inappropriate.162 NLRB No. 14.